DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2019-210116, filed on 11/21/2019 was received with the present application.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign “Lc” mentioned in the description (i.e. in paragraphs 0024 and 0026). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Figure 2 include the reference character “CL”, which is not mentioned in the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Figure 3, reference character “112b” has been used to designate both “a reinforcing rib part” and “a partition wall part”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (International Patent Application Publication WO2019/061464A1 hereinafter referred to as “Li”).

In regards to claim 1, Li teach (Figures 2A-2B) a tensioner lever (mechanical tensioner illustrated in figure 2B, which consist of the tensioner body 1, torsion spring 2, and the locking pin 3) comprising: a resin-made lever body (tensioner body 1; which is made of a plastic material 

    PNG
    media_image1.png
    630
    631
    media_image1.png
    Greyscale


In regards to claims 2-3, Li teach all intervening claim limitations as shown above. Li further teach (Figures 2A-2B), the support arm (free spring leg 23) including a locking arm part (curved portion 232) extending from a support part (straight portion 231) that is supported on the attachment surface (engine block); the locking arm part (curved portion 232) being formed to extend toward the stopper member mounting part (pin hole 12); and a distal end of the support arm (free spring leg 23) including a hook portion (end portion 232A) to be locked by the stopper member (locking pin 3) (see also paragraph 0007 in the translated WO2019/061464A1 provided with this office action).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li.

In regards to claim 4, Li teach all intervening claim limitations as shown above. However, figure 2B of Li does not clearly illustrate the lever body (tensioner body 1) including a reinforcing rib part configured to allow the pressing arm (fixed spring leg 22) to make contact therewith over an entire length of the pressing arm (fixed spring leg 22).
Nevertheless, Li teach (Figures 3A-3B) another amendment of a tensioner lever (mechanical tensioner illustrated in figure 3B) comprising: a lever body (tensioner body 1) with a shoe surface (upper surface of the tensioner body 1, as indicated in modified figure 3B below), a boss part (pivot shaft 11), and a stopper member mounting part (pin hole 12); a torsion coil spring (torsion spring 2) with a winding part (coil 21), pressing arm (fixed spring leg 22), and a support arm (free spring leg 23); and a stopper member (locking pin 3) removably mounted in the stopper member mounting part (pin hole 12); wherein, the lever body (tensioner body 1) also includes a reinforcing rib part (longitudinally extending rib portion of the tensioner body 1 that is in engagement with the fixed spring leg 22, as indicated in modified 3B below) configured to allow the pressing arm (fixed spring leg 22) to make contact therewith over an entire length of 
Accordingly, using the additional suggestion in Li reference, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the lever body of the tensioner lever taught by Figure 2B in Li, with a reinforcing rib part that is designed to engage/ contact the pressing arm of the torsion coil spring along the entire length of said pressing arm. Such a configuration will ensure that the pressing arm of the torsion coil spring remains in contact with the lever body; resulting in effective transfer of pressing force/ spring force from the winding part of the torsion coil spring to the lever body through the pressing arm of the torsion coil spring.

    PNG
    media_image2.png
    625
    568
    media_image2.png
    Greyscale


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/R.J.D./Examiner, Art Unit 3654                                  /MICHAEL R MANSEN/                                                                          Supervisory Patent Examiner, Art Unit 3654